EXCITATION DEVICE EXCITING
WHEELS OF VEHICLE TO BE EXCITED



NON-FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated Dec. 28, 2021.

TITLE

The Applicant’s amended title has been considered but remains objected to because it is not clearly descriptive of the claimed invention. The suggestion is to amend the title to Excitation Device Which Excites Wheels of Vehicle.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.


CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In view of the Applicant’s amendments to the claims, the rejection of claims 3 - 6 under 35 U.S.C. 112(b) as set forth in the previous Office Action (Oct. 01, 2021) has been overcome.

However after further consideration, claims 1 - 6 are now rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the Applicant regards as the invention.

Independent claim 1 (line 6) calls for “a first contact part arranged to come into contact with each of the wheels”. However, in review of the Applicant’s disclosure, the first contact part (17) only comes into contact with a single wheel. As such, multiple first contact parts are needed to come into contact with each of the wheels of the vehicle, for a single part does not contact each of the wheels as claimed. Thus, a contradiction exists.
Likewise, claim 1 (line 9) calls for “a second contact part arranged to.... come into contact with each of the wheels”. However, in review of the Applicant’s disclosure, the second 

contact part (16) only comes into contact with a single wheel. As such, multiple second contact parts are needed to come into contact with each of the wheels of the vehicle, for a single part does not contact each of the wheels as claimed. Thus, a contradiction exists.
Claim 1 (line 13) calls for “an actuator driving the second contact part....and exciting each of the wheels”. However, in review of the Applicant’s disclosure, the actuator only excites a single wheel. As such, multiple actuators are needed to excite each of the wheels of the vehicle, for a single actuator does not excite each of the wheels as claimed. Thus, a contradiction exists.
Claim 1 (line 15) calls for “a grounding part arranged between the first contact part and the second contact part and grounding each of the wheels”. However, in review of the Applicant’s disclosure, multiple grounding parts are needed to ground each wheel of the vehicle, for a single part does not ground each of the wheels as claimed. Thus, a contradiction exists.

Claim 2, calls for a guiding part that guides each of the wheels. However, multiple guiding parts would be needed to guide each of the wheels of the vehicle.

Claim 3 calls for a second roller to be in contact with each wheel. However, multiple second rollers would be needed to contact each of the wheels of the vehicle.
Claim 3, the amended limitation that “the second roller is configured to, in a state where the second roller is in contact with each of the wheels, be rotatable only in a rotation direction away from each of the wheels” is indefinite as to the meaning thereof, and specifically the meaning of the second roller being rotatable away from the wheel when the claim sets forth that the second roller is in contact with the wheel. A contradiction appears to exist.

Claim 4 calls for a second roller to be in contact with each wheel. However, multiple second rollers would be needed to contact each of the wheels of the vehicle.
Claim 4, the amended limitation that “the second roller is configured to, in a state where the second roller is in contact with each of the wheels, be rotatable only in a rotation direction away from each of the wheels” is indefinite as to the meaning thereof, and specifically the meaning of the second roller being rotatable away from the wheel when the claim sets forth that the second roller is in contact with the wheel. A contradiction appears to exist.

Claim 5 calls for each of the wheels to be held between the first roller and the second roller. However, only each respective wheel is held between the first roller and the second roller.
Claim 5, the amended limitation of “the second position is a position closer to a first roller side than the first position” is indefinite as to what is closer to a first roller side.

Claim 6 calls for each of the wheels to be held between the first roller and the second roller. However, only each respective wheel is held between the first roller and the second roller.
Claim 6, the amended limitation of “the second position is a position closer to a first roller side than the first position” is indefinite as to what is closer to a first roller side.

35 U.S.C. § 102

In view of the Applicant’s arguments, the rejection of claims 1 - 6 under 35 U.S.C. 102(a)(1) as being anticipated by Bond (2006/0057544) as set forth in the said previous Office

Action has been withdrawn in that the Applicant’s arguments pertaining to the actuator exciting each of the wheels via the second contact part have been found to be persuasive.

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are now rejected under 35 U.S.C. 103 as being unpatentable over Schmalzrieth et al. (2019/0245375) in view of Booth (2016/0222938).

With respect to independent claim 1, Schmalzrieth sets forth an excitation device, comprising a plurality of components located below a minimum ground clearance portion of the vehicle during excitation, the plurality of components comprising:
a first contact part (4) arranged to come into contact with the wheel from one direction (forward side) in a front-rear direction of the vehicle (Fig. 1) and restrict movement of the wheel to the one direction in the front-rear direction of the vehicle (ie. roller 4 is in contact with the forward side of the wheel and restricts forward movement of the wheel);
a second contact part (3) arranged to be movable in the front-rear direction of the vehicle (rotates in the forward direction) and to come into contact with the wheel from another direction 

(rearward side) in the front-rear direction of the vehicle and hold a lower side of the wheel between the first contact part and the second contact part (Fig. 1);
an actuator (7) driving the second contact part (3) in the front-rear direction of the vehicle and exciting the wheel via the second contact part (motor 7 spins roller 3 which then rotates the wheel of the vehicle); and
a grounding part (17) arranged between the first contact part and the second contact part and grounding each of the wheels (part 17 allows rollers 3 and 4 to be moved away from one another which in turn allows the wheel to come into contact with the ground between the rollers,
wherein an interval between an upper end of the grounding part (17) and an upper end of a highest component among the plurality of components (3 and 4) other than the grounding part is set to a value smaller than a minimum ground clearance of the vehicle (distance between the surface 13 and the bottom of the vehicle as shown in Fig. 1).

Schmalzrieth fails to set forth that the plurality of components respectively excite (rotate) a plurality of wheels of a vehicle. Instead Schmalzrieth sets forth that the plurality of components only excite one wheel of the vehicle.
However, it would have been within the realm of one having ordinary skill in the art and obvious to one having ordinary skill in the art armed the Schmalzrieth teaching to use multiple devices (2) in conjunction with multiple wheels of the vehicle as is shown in the Booth teaching.
The motivation being so that the device is operable for vehicles in which more than one wheel is a driven wheel. If the vehicle has multiple driven wheels (for example, both rear wheels are driven during normal operation), both rear wheels will need to be elevated on rollers to 

prevented the vehicle from moving forwards when one rear wheel is driven because driving one wheel will also drive the other wheel. Such a configuration of elevating multiple drive wheels is shown in the Booth teaching which is used as evidence to support the Examiner’s rational.

With respect to claim 3, Schmalzrieth sets forth that the first contact part (4) and the second contact part (3) respectively comprise a first roller and a second roller that are rotatable around an axis line extending in a vehicle width direction of the vehicle (Fig. 1), and
the second roller (3) is interpreted as being configured to, in a state where the second roller is in contact with the wheel (9), be rotatable (ie. spinning) only in a rotation direction (counterclockwise) away from the wheel as is best understood by the claim.

Claims 2 and 4 are now rejected under 35 U.S.C. 103 as being unpatentable over Schmalzrieth et al. (2019/0245375) in view of Booth (2016/0222938) and further in view of Axtell (5,452,607).

With respect to claim 2, Schmalzrieth in view of Booth fail to set forth a guiding part.
However, Axtell sets forth a guiding component (40) as the highest component (Fig. 1), wherein the guiding part has an opening (opening for rollers) having a size larger than a size of a tread of each of the wheels in the front-rear direction and a left-right direction and guides each of the wheels between the first contact part and the second contact part (ramps 40 allows for the wheels to be driven onto and between the rollers 16 - 22 and is thus interpreted as the guiding component as claimed), and

the first contact part and the second contact part are arranged below the opening of the guiding part (Fig. 1).
As such, it would have been obvious to one having ordinary skill in the art armed with these teachings to use the guiding part of Axtell with the device of Schmalzrieth.
The motivation being to ease mounting and dismounting of the vehicle on and off the rollers without the need for a jack as per Schmalzrieth.

With respect to claim 4, Schmalzrieth sets forth that the first contact part (4) and the second contact part (3) respectively comprise a first roller and a second roller that are rotatable around an axis line extending in a vehicle width direction of the vehicle (Fig. 1), and
the second roller (3) is interpreted as being configured to, in a state where the second roller is in contact with the wheel (9), be rotatable (ie. spinning) only in a rotation direction (counterclockwise) away from the wheel as is best understood by the claim.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmalzrieth et al. (2019/0245375) in view of Booth (2016/0222938) and further in view of Bond (2006/0057544).

With respect to claim 5, Schmalzrieth in view of Booth fail to set forth that the plurality of components comprise a stopper that comes into contact with the second roller and stops rotation of the second roller.
However, Bond sets forth a stopper that comes into contact with a second roller and stops rotation of the second roller (page 7, paragraph 66).

As such, it would have been obvious to one having ordinary skill in the art to incorporate the stopper of Bond onto the device of Schmalzrieth.
The motivation being to ease mounting and dismounting of the vehicle on and off the rollers by stopping the movement of the roller to allow the vehicle to enter and exit the rollers without the rollers spinning.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmalzrieth et al. (2019/0245375) in view of Booth (2016/0222938) and Axtell (5,452,607) and further in view of Bond (2006/0057544).

With respect to claim 6, Schmalzrieth in view of Booth and further in view of Axtell fail to set forth that the plurality of components comprise a stopper that comes into contact with the second roller and stops rotation of the second roller.
However, Bond sets forth a stopper that comes into contact with a second roller and stops rotation of the second roller (page 7, paragraph 66).
As such, it would have been obvious to one having ordinary skill in the art to incorporate the stopper of Bond onto the device of Schmalzrieth.
The motivation being to ease mounting and dismounting of the vehicle on and off the rollers by stopping the movement of the roller to allow the vehicle to enter and exit the rollers without the rollers spinning.



Response To Arguments

The Applicant’s arguments have been considered and have been found to be persuasive. Specifically, the Applicant’s arguments pertaining to the actuator exciting each of the wheels “via the second contact part” have been found to be persuasive. As such, the previous grounds of rejection has been withdrawn. However, the claims are not deemed patentably distinct for the reasons set forth in this action, but because the above new grounds of rejection were not the result of any amendment to the claims, this rejection has been made non-final.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).











/Eric S. McCall/Primary Examiner
Art Unit 2856